UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

 CLAUDE V. OFFRAY, III, et al.,

                        Plaintiffs,

                        v.                           Case No. 19-cv-3739 (CRC)

 MARTIN S. GOLDMAN, et al.,

                        Defendants.

                                      MEMORANDUM OPINION

       New York resident Victor Offray retained a New Jersey law firm to investigate the death

of his father and protect his family’s interests in the disposition of the resulting estate in New

Jersey. The retainer agreement with the firm was neither negotiated nor signed in the District of

Columbia, and none of the firm’s services were performed here. Yet, Offray has sued the firm

and two of its partners in this Court for malpractice. Offray asks the Court to exercise specific

personal jurisdiction over the defendants on the sole theory that they knowingly conducted

business with residents of the District of Columbia—namely, Offray’s wife and two children,

who join him as plaintiffs in the suit even though they were not parties to the retainer agreement.

Because that assertion cannot support haling out-of-state residents into this Court, and because

the Offrays offer no other facts connecting the firm’s services to this forum, the Court must grant

the defendants’ motion to dismiss the case for lack of personal jurisdiction.

 I.    Background

       Plaintiffs are four members of the Offray family who have sued their former lawyers at

Harkavy, Goldman, Goldman & Gerstein (“HGG&G”), a New Jersey-based law firm, as well as
the firm itself. 1 Each of the individual defendants, named partners at HGG&G, works in the

firm’s West Caldwell, New Jersey office and is licensed to practice law in New Jersey, New

York, or both. Am. Compl. ¶¶ 12–14. None of them are alleged to reside or hold licenses in the

District of Columbia. Id. In June 2017, Claude “Victor” Offray, III—a New York resident—

executed a service agreement with HGG&G for legal work related to the death of his father,

Claude Offray, Jr. Id. at ¶ 16. The three other plaintiffs (Victor’s wife Patrizia and their

children, Claude IV and Sharon) did not sign the agreement, but did attend several meetings with

the defendants in New Jersey. Pls.’ Opp’n 2; 2 Gerstein Aff. ¶ 16. They are residents of D.C.

Am. Compl. ¶¶ 9–11.

       Plaintiffs allege that in exchange for a $100,000 fee, the firm agreed to provide legal

services to the Offrays in five separate matters: (1) a civil law suit in New Jersey state court

related to Claude Jr.’s will; (2) a homicide investigation into Claude Jr.’s death in New Jersey;

(3) a fee arbitration and negotiation with the family’s former counsel in New Jersey; (4) a search

for assets in Claude Jr.’s estate related to the 2002 sale of the family business in New Jersey; and

(5) the prevention of any alterations to the marital trust or will of Gloria Offray (Claude Jr.’s

widow, presumably) that would alter the division of assets among Claude Jr.’s heirs in New

Jersey. Am. Comp. ¶ 19; Pls.’ Opp’n 2; Renewed Mot. to Dismiss 3; Gerstein Aff. ¶ 8.

       The Offrays allege that the defendants’ committed malpractice in several ways. First,

they claim that HGG&G charged them to investigate Claude Jr.’s death for the possibility of a

wrongful death claim, even though the statute of limitations on such a claim in New Jersey had




       1
           Unless otherwise noted, all facts are drawn from the Amended Complaint and taken as
true for the purposes of resolving the defendants’ motion to dismiss.
       2
           As plaintiffs failed to paginate the opposition, the Court will rely on ECF pagination.

                                                  2
already expired. Compl. ¶¶ 30, 39–41. Second, they contend that HGG&G failed to perform

any work related to the fee dispute with their previous lawyers, the search for assets in Claude

Jr.’s estate, or the preservation of his widow’s assets. Id. ¶¶ 31–33. Third, the Offrays allege

that HGG&G mismanaged the settlement of the state court civil suit—causing the family

members to recover less money than they should have—and that the firm falsely claimed it was

not hired to represent the family’s interests in that action. Id. ¶¶ 34–35. Finally, the Offrays

complain that the firm breached their fee arrangement by charging additional sums on top of the

initial $100,000 payment, which they claim was a flat fee to see all five matters through to

completion. Id. ¶¶ 20, 36–38.

       On February 14, 2020, the defendants moved to dismiss the complaint on three grounds:

(1) that this Court lacks personal jurisdiction over them; (2) that the District of Columbia is an

improper venue regardless; and (3) that plaintiffs have failed to state a claim. When plaintiffs’

deadline to oppose the motion passed, the Court ordered them to show cause in writing why the

motion should not be granted as conceded under Local Civil Rule 7(b). Minute Order (Mar. 16,

2020). Plaintiffs’ counsel responded that he had not filed the opposition due to difficulties in

getting the supporting affidavits from his clients notarized. Pls.’ Response to Order to Show

Cause (Mar. 23, 2020), ECF No. 8. After reminding counsel that notarized affidavits are not

required to support motions or oppositions in federal court, the Court gave plaintiffs two

additional weeks, until April 6, 2020, to file their opposition. Minute Order (Mar. 23, 2020).

That deadline, too, came and went. Counsel belatedly moved for another extension, this time on

the ground that he had suffered an unspecified illness and neither he nor anyone else in his law

firm could prepare the opposition. Pls.’ Mot. for Extension of Time (Apr. 7, 2020), ECF No. 9.

The Court obliged and granted a further 10-day extension. Minute Order (Apr. 9, 2020). Then,



                                                  3
the day after that extended due date, rather than file the promised opposition, plaintiffs filed an

amended complaint. The new complaint included a few additional paragraphs but failed to add

any facts pertinent to the jurisdictional deficiencies identified in defendants’ motion.

Defendants thus renewed their motion to dismiss. With briefing on the motion finally complete,

the Court concludes it lacks personal jurisdiction over the New Jersey-based defendants and,

accordingly, will dismiss the case without considering the other grounds for dismissal.

  II.   Legal Standards

        On a motion to dismiss for lack of personal jurisdiction under Federal Rule of Civil

Procedure 12(b)(2), plaintiffs bear the burden of “establishing a factual basis for the exercise of

personal jurisdiction over the defendant.” Crane v. N.Y. Zoological Soc’y, 894 F.2d 454, 456

(D.C. Cir. 1990). They must allege specific acts connecting the defendants with the forum.

Second Amendment Found. v. U.S. Conference of Mayors, 274 F.3d 521, 524 (D.C. Cir. 2001).

Conclusory allegations are insufficient. Atlantigas Corp. v. Nisource, Inc., 290 F. Supp. 2d 34,

42 (D.D.C. 2003). Plaintiffs need not “adduce evidence that meets the standards of admissibility

reserved for summary judgment and trial; rather, [they] may rest [their] arguments on the

pleadings, ‘bolstered by such affidavits and other written materials as [they] can otherwise

obtain.’” The Urban Inst. v. FINCON Servs., 681 F. Supp. 2d. 41, 44 (D.D.C. 2010) (quoting

Mwani v. bin Laden, 417 F.3d 1, 7 (D.C. Cir. 2005)). And while the Court should resolve all

factual discrepancies in the plaintiffs’ favor, it is not limited to the allegations in the complaint;

the Court “may receive and weigh affidavits and other relevant matter to assist in determining

jurisdictional facts.” Xie v. Sklover & Co., LLC, 260 F. Supp. 3d 30, 37 (D.D.C. 2017) (quoting

Khatib v. All. Bankshares Corp., 846 F. Supp. 2d 18, 26 (D.D.C. 2012)).




                                                   4
 III. Analysis

       A federal court sitting in diversity may only exercise personal jurisdiction over a

defendant if a state court in the same district would have jurisdiction. See Fed. R. Civ. P.

4(k)(1). This Court therefore applies District of Columbia law in resolving questions of personal

jurisdiction. Crane, 894 F.2d at 455. Plaintiffs ask the Court to assert specific personal

jurisdiction over the defendants pursuant to section 13-423(a)(1) of the D.C. longarm statute,

which provides that “a court may exercise personal jurisdiction over a person, who acts directly

or by an agent, as to a claim for relief arising from the person’s transacting any business” here.

D.C. Code § 13-423(a)(1). The Court’s exercise of jurisdiction must also meet the separate

requirements of constitutional due process. See Brit UW, Ltd. v. Manhattan Beachwear, LLC,

235 F. Supp. 3d 48, 54 (D.D.C. 2017) (quoting United States v. Ferrara, 54 F.3d 825, 828 (D.C.

Cir. 1995)). The “transacting any business” clause of section 13-423(a)(1) has been “‘given an

expansive interpretation’ that is ‘coextensive with the due process clause.’” Xie, 260 F. Supp. 3d

at 39 (quoting Helmer v. Doletskaya, 393 F.3d 201, 205 (D.C. Cir. 2004)). As a result, the

statutory and constitutional inquiries merge, and the Court need only determine whether the

defendants “purposefully established ‘minimum contacts with [the District of Columbia] such

that the maintenance of the suit does not offend traditional notions of fair play and substantial

justice,’” Helmer, 393 F.3d at 205 (quoting Int’l Shoe Co. v. Washington, 326 U.S. 310, 316

(1945)), and whether the controversy arises from those contacts, Goodyear Dunlop Tires

Operations, S.A. v. Brown, 564 U.S. 915, 919 (2011) (“specific jurisdiction is confined to

adjudication of issues deriving from, or connected with, the very controversy that establishes

jurisdiction.” (internal quotation marks omitted)).




                                                 5
       Defendants establish minimum contacts satisfying the constitutional requirements of

personal jurisdiction if they “enter[] into a contract that has a ‘substantial connection’ with the

forum.” Helmer, 393 F.3d at 205 (quoting McGee v. Int’l Life Ins. Co., 355 U.S. 220, 223

(1957)). In actions based on a contract, courts must engage in a context-specific, fact-intensive

analysis of the parties’ dealings because a contract is “ordinarily but an intermediate step serving

to tie up prior business negotiations with future consequences which themselves are the real

object of the business transaction.” Burger King Corp. v. Rudzewicz, 471 U.S. 462, 479 (1985).

Courts weigh such factors as “the parties’ ‘prior negotiations’, the ‘contemplated future

consequences’ of the contract, the ‘terms of the contract,’ and ‘the parties actual course of

dealing.’” Xie, 260 F. Supp. 3d at 40 (quoting Burger King, 471 U.S. at 479). Courts also must

examine “where the contract was negotiated and formed as well as where contract performance

was contemplated.” Geier v. Conway, Homer & Chin-Caplan, P.C., 983 F. Supp. 2d 22, 32

(D.D.C. 2013) (quoting Helmer, 393 F.3d at 205).

        Importantly, “a contract with a resident of a forum does not by itself establish minimum

contacts with the forum.” Helmer, 393 F.3d at 206. Nor is “the foreseeability of causing injury

in another State . . . sufficient to establish the necessary contacts there.” Collingsworth v.

Drummond Co., No. 19-cv-1263, 2020 WL 2800612, at *8 (D.D.C. May. 20, 2020) (citing

Burger King, 471 U.S. at 474–75); see also Walden v. Fiore, 571 U.S. 277, 290 (2014) (“Mere

injury to a forum resident is not a sufficient connection to the forum.”). Rather, the analysis

turns on “the defendants’ contacts with the forum” itself, not simply that plaintiffs reside or were

injured there. Walden, 571 U.S. at 285; see also id. (“[T]he plaintiff cannot be the only link

between the defendant and the forum.”); Forras v. Rauf, 812 F.3d 1102, 1106 (D.C. Cir. 2016)

(“The plain text of subsection (a)(1) . . . focuses on where the defendant undertook the



                                                  6
challenged (business) actions, not where the plaintiff felt the injury.”). Where a contract “was

‘neither made nor performed in the District, and no services were provided or to be provided

here,’” the Court cannot exercise personal jurisdiction over a non-resident defendant even if

some parties to the contract reside in D.C. Exponential Biotherapies, Inc. v. Houthoff Buruma

N.V., 638 F. Supp. 2d 1, 7–8 (D.D.C. 2009) (quoting COMSAT Corp. v. Finshipyards S.A.M.,

900 F. Supp. 515, 524 (D.D.C. 1995)).

       Plaintiffs’ sole argument for asserting personal jurisdiction over defendants is that the

lawyers were aware that Victor Offray’s wife and children lived in D.C. when they entered into

the service agreement, thus knowingly causing a “consequence” here while “[availing]

themselves of the benefits of conducting business with citizens of the District.” Am. Compl. ¶ 4;

Pls.’ Opp’n 4. But as the caselaw discussed above makes clear, that contention is insufficient to

establish personal jurisdiction based on a contractual relationship. See, e.g., Walden, 571 U.S. at

285; Helmer, 393 F.3d at 206. Plaintiffs have alleged no facts—beyond the residency of Victor’s

wife and their two children—connecting the service agreement or HGG&G’s conduct to the

District. They acknowledge that the individual defendants are residents of New Jersey licensed

to practice law in New Jersey and New York and that Victor, the only plaintiff who executed the

service agreement, is a resident of New York. Am. Compl. ¶¶ 8, 12–14. And they do not allege

that the service agreement contemplated or involved rendering legal services anywhere but New

Jersey. See Am. Comp. ¶ 19 (describing legal services). Moreover, one of the individual

defendants has filed an uncontested affidavit indicating that neither he nor the firm solicits or

transacts business in the District of Columbia, and that all the firm’s work in the five matters

described in the service agreement took place in New Jersey. Gerstein Aff. ¶¶ 2–8.




                                                  7
       Based on the allegations in the complaint and the evidence before the Court, then, it is

abundantly clear that the service agreement was negotiated, formed, and performed entirely

outside the District of Columbia. Nothing in the record suggests that defendants deliberately set

out to do business in D.C., avail themselves of the protection of its laws, or transact any business

here. The Court therefore lacks personal jurisdiction over the defendants. See Geier, 983 F.

Supp. 2d at 33 (“When a case arises from breach of contract and there is no allegation that the

contract was negotiated, entered into, performed, or breached in the District of Columbia,

specific personal jurisdiction cannot be exercised in the District of Columbia on a claim arising

from such a contract.”).

 IV. Conclusion

       For the foregoing reasons, the Court will grant defendants’ Motion to Dismiss. A

separate Order will follow.




                                                             CHRISTOPHER R. COOPER
                                                             United States District Judge

Date: June 23, 2020




                                                 8